CORRECTED NOTICE OF ALLOWANCE
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven O’Connor on 4/27/2022.
The application has been amended as follows: 

Claim 1. A bispecific binding protein that binds antigen A and antigen B comprising three polypeptide chains, wherein: the first polypeptide chain comprises, from amino terminus to carboxy terminus, either (1) VLA-CL-VHB-CH1-Fc or (2) VHB-CH1-VLA-CL-Fc, wherein VLA is an antibody light chain variable domain of a first parental antibody that binds antigen A, CL is an antibody light chain constant domain, VHB. is an antibody heavy chain variable domain from a second parental antibody that binds antigen B, and CH1 is a first constant domain of an antibody heavy chain; the second polypeptide chain comprises, from amino terminus to carboxy terminus, VHA-CH1 wherein VHA is a heavy chain variable domain of said first parental antibody that binds antigen A and CH1 is a first constant domain of an antibody heavy chain; and the third polypeptide chain comprises, from amino terminus to carboxy terminus, VLB-CL, wherein VLB is a light chain variable domain of said second parental antibody that binds antigen B and CL is an antibody light chain constant domain; wherein said bispecific binding protein binds antigens A and B, wherein A is cMet and B is EGFR, and wherein variable domain VLA comprises VLA CDR1 having [[an]] amino acid sequence [[of]] SEQ ID NO:242, VLA CDR2 having [[an]] amino acid sequence [[of]] SEQ ID NO:243, and VLA CDR3 having [[an]] amino acid sequence [[of]] SEQ ID NO:244; variable domain VHA comprises VHA CDR1 having [[an]] amino acid sequence [[of]] SEQ ID NO:251, VHA CDR2 having [[an]] amino acid sequence [[of]] SEQ ID NO:252, and VHA CDR3 having [[an]] amino acid sequence [[of]] SEQ ID NO:253; variable domain VLB comprises VLB CDR1 having [[an]] amino acid sequence [[of]] SEQ ID NO:256, VLB CDR2 having [[an]] amino acid sequence [[of]] SEQ ID NO:257, and VLB CDR3 having [[an]] amino acid sequence [[of]] SEQ ID NO:258; and variable domain VHB comprises VHB CDR1 having [[an]] amino acid sequence [[of]] SEQ ID NO:246, VHB CDR2 having [[an]] amino acid -2-Application No.: 16/075,922 Attorney Docket No. 15491.0003-00000sequence [[of]] SEQ ID NO:247, and VHB CDR3 having [[an]] amino acid sequence [[of]] SEQ ID NO:248.

Claim 2. The bispecific binding protein according to Claim 1, wherein said bispecific binding protein binds antigens A and B, wherein A is cMet and B is EGFR, and wherein said bispecific binding protein comprises VLA having [[an]] amino acid sequence [[of]] SEQ ID NO:241, VHA having [[an]] amino acid sequence [[of]] SEQ ID NO:250, VLB having [[an]] amino acid sequence [[of]] SEQ ID NO:255, and VHB having [[an]] amino acid sequence [[of]] SEQ ID NO:245.

Claim 3. The bispecific binding protein according to Claim 2, wherein said bispecific binding protein binds antigen A and B, wherein A is cMet and B is EGFR, and wherein said bispecific binding protein comprises first polypeptide chain having [[an]] amino acid sequence [[of]] residues 23-685 of SEQ ID NO:240, second polypeptide chain having [[an]] amino acid sequence [[of]] residues 20-239 of SEQ ID NO:249, and third polypeptide chain having [[an]] amino acid sequence [[of]] residues 23-236 of SEQ ID NO:254.

Claim 96. A pharmaceutical composition comprising the binding protein of any one of Claims 1-3 and a pharmaceutically acceptable carrier.

Claim 97. A method of treating a condition in a subject in need thereof, the method comprising administering to the subject an effective amount of the pharmaceutical composition of Claim 96.

Claim 99. The method of Claim 97, wherein the condition is an inflammatory disease, autoimmune disease, neurodegenerative disease, cancer, or spinal cord injury.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Meera Natarajan/Primary Examiner, Art Unit 1643